DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The election of Group II with traverse filed on August 16, 2021.  However, due to the amendments made, the restriction requirement issued June 15, 2021 has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the N-acryloyl glycinamide" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if claim 8 recites the broad recitation that claimed (b) is water soluble, and the claim also recites that it is preferably water-miscible which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 13 contains the trademark/trade name “Darocur” and “Irgacure”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the compound used for the photoinitaitor and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 8-11, 13-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawrence et al (US 2016/0340529).
With regards to claims 2, 14, and 15, Lawrence teaches a radiation curable composition (abstract) that contains an acrylamide material (abstract) (reading on a monomer which produceds hydrogen bond forming repeating units upon polymerization) at a concentration of 1 to 60% (0062) and an additional monomer at a concentration of 1 to 60% (0063) as well as a photoinitiator at a concentration from 0 to 25% (0069).  Lawrence further teaches the amount of acrylamide to be 8.6% and the amount of the additional monomer, acryloyl morpholine (reading on claimed (b)) to be 8.6% (0132).  Lawrence teaches the addition of water (0070).
With regards to claims 8 and 9, Lawrence teaches the compound reading on claimed (b) to be acryloyl morpholine (as cited in the specification as being a preferred compound for claimed (b)) (0132).
With regards to claims 10 and 11, Lawrence teaches the addition of water (0070).
With regards to claim 13, Lawrence teaches the photoinitiator to include irgacure 184 (table 6) or irgacure 819 (table 8).
With regards to claim 17, Lawrence teaches the amount of photoinitiator to be 2.3% (table 1).


Claims 2, 8-13, 17, 19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kito et al (WO 20185/143299).
With regards to claim 2, Kito teaches an ink set (title) for stereolithography (title) and producing a stereolithographic article (title) and used for producing a three-dimensional model (0002) wherein the composition contains a radically polymerizable compound and a radical polymerization initiator (0011) as well as a water-soluble organic solvent (0011).  Kito teaches the polymerizable monomer to include hydroxyethyl acrylamide (HEAA) at a concentration of 25% (0124).  Kito further teaches the amount of initiator to be 8% (0124).
With regards to claims 8 and 9, Kito teaches the addition of the monomer acryloyl morpholine (as applicants cite in the specification as reading on claimed (b)) (0124).
With regards to claims 10-12, Kito teaches the solvent to be water-soluble (0011) and to include polyalkylene glycol compounds (0011).
With regards to claim 13, Kito teaches the photoinitiator to include Irgacure 184, 651, 819, and 369 (0081).
With regards to claim 17, Kito teaches the amount of solvent to be 35 parts or less (0011).
With regards to claim 19, Kito teaches the composition to be used to product a three-dimensional object (0002) wherein the composition is ejected from a nozzle and cured having a predetermined shape and is formed by irradiation with ultraviolet rays to cure the composition (0003).  Kito further teaches the model material to be removed from the support material by dissolving it in water (0004).
With regards to claim 22, Kito teaches the process and composition to be used for a stereolithographic article (title) that is a three-dimensional object (0002) and is made by ejecting the composition from a nozzle (reading on printing) (0003).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al (US 2016/0340529).
With regards to claims 4 and 16, the disclosure of Lawrence is adequately set forth in paragraph 5 above and is herein incorporated by reference.
Lawrence does not teach the claimed ratio of the claimed (a) and (b) components.  Lawrence does teach the addition of the acrylamide compound in order to provide a fast curing, impact resistance, extensibility, thermal/storage stability with respect to yellowing and odor, and excellent adhesion properties (abstract).  Lawrence further teaches the addition of other monomers in amounts and types in order to achieve the balance of other desired properties (0114).  Further, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by prior art unless there is evidence indicating such concentration or temperature is critical.  See MPEP 2144.05.  Also, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the amounts of each monomer in order to achieve the desired properties.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kito et al (WO 2018/143299).
With regards to claim 20, Kito is adequately set forth in paragraph 6 above and is herein incorporated by reference.
Kito does not teach the temperature of the water at the time of removing the article from the support.
However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  
With regards to claim 21, Kito is adequately set forth in paragraph 6 above and is herein incorporated by reference.
Kito does not teach the conditions at the time of removing the article from the support.
However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the conditions, such as stirring or sonnication, of the water in order to achieve the desired rate and efficiency of the process of dissolving the compound.  For example, the addition of stirring the water will increase the speed of dissolving.

Allowable Subject Matter
Claims 3, 5-7, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763